DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on June 9, 2020. Claims 1-20 are pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 9, 2020 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-11, 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tower" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 1-2 of Claim 2 introduces “an elongated tower” and it is unclear whether “the tower” refers back to the elongated tower or if it is in reference to a different tower. For the purposes of examination, “the tower” has been interpreted as the elongated tower.
Claim 8 recites “wherein the wire channel includes a first channel… and a second channel.” It is unclear how the wire channel further includes a first and a second channel. For the purposes of examination, Claim 8 has been interpreted as requiring a wire channel having a first channel segment and a second channel segment.
Claim 11 recites “wherein the base plate is fabricated as a second single-piece structure.” The recitation of “second single-piece structure” implies the existence of a first single-piece structure. It is unclear whether the claim requires at least two single-piece structure (i.e., a first and a second single-piece structure). For the purposes of examination, Claim 11 is interpreted as requiring only the base place being fabricated as a single-piece structure.
Claim 15 recites the limitation "the tower" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 1-2 of Claim 2 introduces “an elongated tower” and it is unclear whether “the tower” refers back to the elongated tower or if it is in reference to a different tower. For the purposes of examination, “the tower” has been interpreted as the elongated tower.
Claim 19 recites “wherein the wire channel includes a first channel… and a second channel.” It is unclear how the wire channel further includes a first and a second channel. For the purposes of examination, Claim 19 has been interpreted as requiring a wire channel having a first channel segment and a second channel segment.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2019/0256210 to Prager (hereinafter “Prager”).
Regarding Claim 1, Prager discloses an object mounting device for passively releasing an object from a tether hook suspended by an aircraft (a payload delivery apparatus 500 including a payload coupling apparatus 800 that can be detachably coupled to a payload delivery apparatus 500; see e.g., paras. 0030-0032 and FIGS. 10A-10C), the object mounting device comprising:
a base plate configured to affix to the object (the payload delivery apparatus 500 includes a handle 511 with a lower portion 515, and the lower portion 515 is secured to a top portion of a payload 510; see e.g., paras. 0157-0158 and FIGS. 11A-11B); and
a hook latch attached to the base plate, the hook latch including a catch cavity and a guide surface adjacent the catch cavity, the catch cavity being configured to receive therein the tether hook, and the guide surface being oriented at an oblique angle with respect to the base plate and configured to slidably engage the tether hook (the handle 511 includes an upper portion that can be considered as a hook latch, the upper portion of the handle 511 includes an aperture 513, the lower half of the aperture 513 with a wider opening can be considered as a catch cavity where a lip 806 of the payload coupling apparatus 800 can be inserted into, and the upper half of the aperture 513 includes tapered sidewalls that act as a guide surface to enable a slot 808 of the payload coupling apparatus 800 to mesh and engage with the upper half of the aperture 513 in an engaged state; see e.g., paras. 0149-0150, 0171 and 0174 and FIGS. 6A-6C, 10A-10C, 11A-11B, and 17),
wherein the catch cavity is configured to release the tether hook, under the force of gravity, such that the tether hook slides down the guide surface and thereby ejects from the hook latch (once the payload 510 has touched down on the ground, the payload coupling apparatus 800 continues to move downward by the force of gravity to decouple from the handle 511; see e.g., paras. 0154-0156 and FIGS. 10A-10C).
Regarding Claim 2, and as best interpreted, Prager discloses wherein the hook latch includes an elongated tower mounted on a support plate, the tower including an internal pocket within which is located the catch cavity and the guide surface (the upper portion of the handle 511 extends upwardly from lower portion 515 like an elongated tower, and the aperture 513 is defined within the upper portion of the handle 511 such that a bottom half of the aperture 513 is sized and shaped to receive the payload coupling apparatus 800 and the top half of the aperture 513 is sized and shaped to guide and mesh with the payload coupling apparatus 80; see e.g., FIGS. 6A-6C, 10A-10C, 11A-11B, and 17).
Regarding Claim 5, Prager discloses wherein the hook latch, including the elongated tower and the support plate, is fabricated as a first single-piece structure (the handle 511, 511' is formed as a single piece with both the upper portion and the lower portion 515; see e.g., FIGS. 11A-11B).

Regarding Claim 11, and as best interpreted, Prager discloses wherein the base plate is fabricated as a single-piece structure (the handle 511, 511' is formed as a single piece with both the upper portion and the lower portion 515; see e.g., FIGS. 11A-11B).
Regarding Claim 13, Prager discloses an aircraft (a payload coupling apparatus 800 is coupled to a fuselage of a UAV; see e.g., para. 0145 and FIGS. 1A-1E, 4A-4C, and 5A-5C) comprising:
an airframe (the UAV includes a fuselage 550; see e.g., paras. 0145-151 and FIGS. 7-8);
a rotor assembly and/or a pair of wings attached to the airframe (the UAV includes at least one of a rotor assembly or wings to enable flight; see e.g., para. 0004 and 0079-0144 and FIGS. 1A-1E and 4A-4C);
a cargo suspension system attached to the airframe and including a tether cable with a tether hook coupled at one end of the tether cable (the payload coupling apparatus 800 includes a tether 502 spooled onto a winch 514 that is supported by the UAV, and the payload coupling apparatus 800 includes a lip 806 and a slot 808 that forms a hook-shaped structure that is coupled to the tether 502; see e.g., paras. 0145-0147 and FIGS. 5A-5C, 6A-6C and 10A-10C); and
a cargo mounting device (a payload delivery apparatus 500 can be detachably coupled to the payload coupling apparatus 800; see e.g., paras. 0030-0032 and FIGS. 10A-10C) including:
a base plate configured to affix to a cargo container (the payload delivery apparatus 500 includes a handle 511 with a lower portion 515, and the lower portion 515 is secured to a top portion of a payload 510; see e.g., paras. 0157-0158 and FIGS. 11A-11B); and
a hook latch mounted onto the base plate, the hook latch including a catch cavity and a guide surface adjacent the catch cavity, the catch cavity releasably receiving therein the tether hook, and the guide surface being oriented at an oblique angle with respect to the base plate and configured to slidably engage the tether hook (the handle 511 includes a upper portion that can be considered as a hook latch, the upper portion of the handle 511 includes an aperture 513, the lower half of the aperture 513 with a wider opening can be considered as a catch cavity where a lip 806 of the payload coupling apparatus 800 can be inserted into, and the upper half of the aperture 513 includes tapered sidewalls that act as a guide surface to enable a slot 808 of the payload coupling apparatus 800 to mesh and engage with the upper half of the aperture 513 in an engaged state; see e.g., paras. 0149-0150, 0171 and 0174 and FIGS. 6A-6C, 10A-10C, 11A-11B, and 17), upon release from the catch cavity and under the force of gravity, to thereby eject the tether hook from the hook latch (once the payload 510 has touched down on the ground, the payload coupling apparatus 800 continues to move downward by the force of gravity to decouple from the handle 511; see e.g., paras. 0154-0156 and FIGS. 10A-10C).
Regarding Claim 14, Prager discloses a method for passively releasing an object from a tether hook suspended by an aircraft (Prager discloses systems and methods of picking up and delivering payload from a UAV; see e.g., paras. 0004-0005, 0145-0147, and 0166-0171 and FIGS. 4A-4C, 10A-10C, and 14-17), the method comprising:
affixing a base plate to the object (a lower portion 515 of a handle 511 is secured to a top portion of a payload 510; see e.g., para. paras. 0157-0158 and FIGS. 11A-11B);
mounting a hook latch to the base plate, the hook latch including a catch cavity and a guide surface adjacent the catch cavity, the guide surface being oriented at an oblique angle with respect to the base plate and configured to slidably engage the tether hook (the handle 511 includes an upper portion that is mounted to and secured to the lower portion 515, the upper portion of the handle 511 can be considered as a hook latch and includes an aperture 513, the lower half of the aperture 513 with a wider opening can be considered as a catch cavity where a lip 806 of the payload coupling apparatus 800 can be inserted into, and the upper half of the aperture 513 includes tapered sidewalls that act as a guide surface to enable a slot 808 of the payload coupling apparatus 800 to mesh and engage with the upper half of the aperture 513 in an engaged state; see e.g., paras. 0149-0150, 0171 and 0174 and FIGS. 6A-6C, 10A-10C, 11A-11B, and 17);
receiving the tether hook in the catch cavity (the payload coupling apparatus 800 can be fed through a channel 1050 of a payload retrieval apparatus 100 such that it engages the aperture 513 of the handle 511; see e.g., paras. 0166-0171 FIGS. 14-17); and
releasing the tether hook, under the force of gravity, from the catch cavity such that the tether hook slides down the guide surface, and thereby ejects from the hook latch (the payload coupling apparatus 800 can be released from the aperture of the handle 513 after the payload 510 has touched down on the ground; see e.g., paras. 0154-0156 and FIGS. 10A-10C).
Regarding Claim 15, and as best interpreted, Prager discloses wherein the hook latch includes an elongated tower mounted on a support plate, the tower including an internal pocket within which is located the catch cavity and the guide surface (the upper portion of the handle 511 extends upwardly from lower portion 515 like an elongated tower, and the aperture 513 is defined within the upper portion of the handle 511 such that a bottom half of the aperture 513 is sized and shaped to receive the payload coupling apparatus 800 and the top half of the aperture 513 is sized and shaped to guide and mesh with the payload coupling apparatus 80; see e.g., FIGS. 6A-6C, 10A-10C, 11A-11B, and 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of U.S. Publication No. 2019/0233254 to Shin (hereinafter “Shin”).
Regarding Claim 6, Prager discloses the handle 511 being attached to the payload 510, but does not expressly discuss or show how the handle 511 is attached to the payload 510. In the same field of endeavor, Shin discloses a UAV or drone for delivering articles (see e.g., Shin at paras. 0002, 0009, 0036, and 0054 and FIGS. 1A-1C and 6A-6C). Shin further discloses a disposable hanging body 200 including a lower portion with a plate for contacting an article and a hooking unit 204 attached to the plate (see e.g., Shin at para. 0043 and FIG. 2). A delivered article 1 can be secured to the hanging body 200 via cables or straps wrapped around the delivered article 1 and supported on the hooking unit 204 of the hanging body 200 (see e.g., Shin at FIG. 2 and 6A-6C).
Thus it would have been obvious to one skilled in the art at the time of filing to modify the lower portion 515 of the handle 511 in Prager, in light of the teachings of Shin, to include a hooking unit 204 for securing and supporting the weight of a package for the predictable result of enabling the handle 511 to carry different sizes of packages (e.g., smaller or larger size boxes) and provide additional support for the packages by having a bottom of the packages be supported via cables or straps (as opposed to just from the top of the package).
Regarding Claim 7, the combination of Prager and Shin disclose wherein the wire channel has an arcuate concave shape extending across the base plate (a top surface of the hooking unit 204 has an arcuate concave shape that extends above and across the top surface of the plate of the hanging body 200, a valley of the concave shape defines a channel that is operable to carry the cable or strap; see e.g., Shin at FIGS. 1A-1C and 6A-6C ).
Regarding Claim 8, and as best interpreted, the combination of Prager and Shin disclose wherein the wire includes a first wire segment and a second wire segment, and wherein the wire channel includes a first channel segment configured to receive therein the first wire segment, and a second channel segment configured to receive therein the second wire segment (as shown in FIGS. 1A-1C and 6A-6C of Shin, the cables or straps include a first segment that wraps around the front and rear surfaces of the delivered article 1 and include a second segment that wraps around the left and right surfaces of the delivered article 1, and the upper surface of the concave-shaped hooking unit 204 is operable to support both the first and second segments of the cable or strap).
Regarding Claim 9, and as best interpreted, the combination of Prager and Shin disclose wherein the first wire segment crisscrosses the second wire segment at an intersecting point, and wherein the first channel segment and the second channel segment are arranged in a cruciform pattern such that the intersecting point abuts the base plate (as shown in FIGS. 1A-1C and 6A-6C of Shin, the cable or strap crisscrosses at least over the top surface of the delivered article 1 and the upper surface of the concave-shaped hooking unit 204 supports the cable or strap at an intersecting point).
Regarding Claim 18, Prager discloses the handle 511 being attached to the payload 510, but does not expressly discuss or show how the handle 511 is attached to the payload 510. In the same field of endeavor, Shin discloses a UAV or drone for delivering articles (see e.g., Shin at paras. 0002, 0009, 0036, and 0054 and FIGS. 1A-1C and 6A-6C). Shin further discloses a disposable hanging body 200 including a lower portion with a plate for contacting an article and a hooking unit 204 attached to the plate (see e.g., Shin at para. 0043 and FIG. 2). A delivered article 1 can be secured to the hanging body 200 via cables or straps wrapped around the delivered article 1 and supported on the hooking unit 204 of the hanging body 200 (see e.g., Shin at FIG. 2 and 6A-6C).
Thus it would have been obvious to one skilled in the art at the time of filing to modify the lower portion 515 of the handle 511 in Prager, in light of the teachings of Shin, to include a hooking unit 204 for securing and supporting the weight of a package for the predictable result of enabling the handle 511 to carry different sizes of packages (e.g., smaller or larger size boxes) and provide additional support for the packages by having a bottom of the packages be supported via cables or straps (as opposed to just from the top of the package).
Regarding Claim 19, and as best interpreted, the combination of Prager and Shin disclose wherein the wire includes a first wire segment and a second wire segment, and wherein the wire channel includes a first channel configured to receive therein the first wire segment, and a second channel configured to receive therein the second wire segment (a top surface of the hooking unit 204 has an arcuate concave shape that extends above and across the top surface of the plate of the hanging body 200, a valley of the concave shape defines a channel that is operable to carry the cable or strap; see e.g., FIGS. 1A-1C and 6A-6C).
Regarding Claim 20, and as best interpreted, the combination of Prager and Shin disclose wherein the first wire segment crisscrosses the second wire segment at an intersecting point, and wherein the first channel and the second channel are arranged in a cruciform pattern such that the intersecting point abuts the base plate (as shown in FIGS. 1A-1C and 6A-6C of Shin, the cable or strap crisscrosses at least over the top surface of the delivered article 1 and the upper surface of the concave-shaped hooking unit 204 supports the cable or strap at an intersecting point).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 10, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 3, 4, 16, and 17, the prior art of record does not reasonably teach or suggest the combination of features including wherein the elongated tower includes a back wall adjoined at a first end thereof to and projecting from the support plate, and an arcuate overhang projecting from a second end of the back wall opposite the first end, and wherein the catch cavity is defined between the arcuate overhang and the back wall.
Regarding Claim 10, the prior art of record does not reasonably teach or suggest the combination of features including wherein the first channel and the second channel intersect at a semispherical central cavity recessed into the base plate.
Regarding Claim 12, the prior art of record does not reasonably teach or suggest the combination of features including wherein one of the hook latch and the base plate includes a plurality of snap apertures, and another of the hook latch and the base plate includes a plurality of cantilevered snap-fit tines each snap-locked into a respective one of the snap apertures to thereby mount the hook latch to the base plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2020/0140237 to Zlotnik et al. discloses a self-release mechanism for aerial parcel delivery (see FIGS. 2A-3B).
U.S. Publication No. 2020/0207471 to Yasuda disclose a UAV supporting an object M via a wire 20 and a hook 16 (see FIG. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642